Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 3/30/21 & 1/26/22 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	Furthermore, the prior art of record does not teach a memory device, comprising: “a peripheral circuit area including peripheral circuits configured to control the memory cells, a page buffer connected to the memory cells by the bit lines, a control logic configured to control the row decoder and the page buffer, and a reference voltage generator configured to output at least one reference voltage in response to control data of the control logic, and wherein the reference voltage generator includes a first resistor chain including first resistors connected in series between a first power node and a second power node, a second resistor chain including second resistors connected in series between the first power node and the second power node, and a plurality of decoders connected to the first resistor chain and the second resistor chain”, as disclosed with all the limitations and presented in claim 1.
 	Also independent Claim 15 add an additional of limitations of a specific voltage generator operated “ wherein the reference voltage generator is configured such that, in a standby mode, a first standby current flows in the first resistor chain, and a second standby current, which is lower than the first standby current, flows in the second resistor chain, and in an active mode, a first operating current flows in the first resistor chain and a second operating current, which is larger than the first operating current, flows in the second resistor chain”

	Regarding dependent claims 2-14 and 16-20, they are allowed for similar reasons with respect to independent claims 1 and 17 above.



Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 	The closest prior art to the present invention are:
U.S. Patent Application Pub. No. 2019/0279687 (Lee) disclose a low voltage detection circuit with reference voltage regulator (see figures 4-7).
U.S. Patent Application Pub. No. 2016/0019951 (Huynh et al.) disclose  to a scheme of reference voltage generator. 
But none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
March 24, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824